Citation Nr: 1607623	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disorder, including as secondary to service connected bilateral pes planus (flat feet) and/or a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2006 and June 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, in support of his petition to reopen this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in June 2012, remanded this claim to clarify whether there were additional treatment records needing to be obtained and considered (VA and/or private), also to obtain all identified additional records and to ask the Veteran to provide the supporting medical nexus opinion from his private treating podiatrist, R.G., D.P.M, C.W.S., which the Veteran had indicated during his videoconference hearing that he would be providing in the next 60 days, but inexplicably did not.

In January 2015, after obtaining this private podiatrist's opinion and considering it, the Board determined that it was new and material evidence since a prior, final and binding, April 2004 rating decision earlier considering and denying this same claim.  Consequently, the Board reopened this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead again remanded this claim for still further development - including especially for a VA medical nexus opinion concerning whether the Veteran has a current left hip disorder (or has at any point since the filing of this claim, including accounting for his reported pain), and, if so, the likelihood it is proximately due to, the result of, or being chronically aggravated by his service-connected disabilities, in particular his bilateral pes planus and/or low back disability.

On remand, after obtaining this additional medical opinion on these determinative issues, the Agency of Original Jurisdiction (AOJ) - that being the RO or the Appeals Management Center (AMC) that completed the remand development, continued to deny the claim, so it is again before the Board.

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS).


FINDINGS OF FACT

Although the Veteran has degenerative arthritis of his left hip, the most persuasive evidence indicates he did not have this disease during his time in service or to a compensable degree within a year of his discharge and that it is not otherwise related or attributable to his service, including caused or being permanently worsened by his service-connected bilateral pes planus and/or low back disability.  Instead, this disease is the result of several contributing factors unrelated to his military service - namely, aging, obesity, and injury.


CONCLUSION OF LAW

His left hip disorder is not shown to have been directly or presumptively incurred during his service and is not secondarily related either, meaning proximately due to, the result of, or chronically aggravated by a service-connected disability - in particular his bilateral pes planus and low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran after he filed each distinct claim under consideration in this appeal; one letter was sent in May 2006 preceding the December 2006 rating decision and another was sent in April 2007 preceding the June 2007 rating decision.  Therefore both of those notification letters were sent in the preferred sequence, that is, before initially adjudicating the claim in the rating decisions at issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess as they both discussed the "downstream" disability rating and effective date elements of this claim, in the event service connection is eventually granted.  So he has received all required notice concerning this claim.

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as his private and VA evaluation and treatment records - including the reports of his VA compensation examinations.  He additionally was afforded an opportunity to testify before the undersigned Veterans Law Judge during the March 2012 videoconference hearing.  Moreover, during the course of the appeal, the RO and AMC, including on remand, have requested that he identify all outstanding records that are relevant to this claim, irrespective of whether owing to treatment from VA or private providers, and there is no suggestion there are any additional records needing to be obtained, which are obtainable.

Pursuant to the Board's January 2015 remand, the AMC was directed to schedule the Veteran for a VA compensation examination with a qualified examiner for a needed medical opinion concerning whether he has a current left hip disorder, and, if so, whether it is proximately due to, the result of, or being chronically aggravated by his service-connected disabilities, with particular attention paid to his bilateral pes planus and/or low back disability.  Accordingly, he was afforded this examination in April 2015, and as part of it the examiner performed an in-person clinical evaluation of the Veteran and reviewed the claims file before offering an opinion on the etiology of his left hip disorder.  Also following that examination, the AMC requested that the examiner provide additional rationale for her opinion, which she later did in a May 2015 addendum.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).  Here, in light of the fact that the examiner explicitly discussed in her rationale the details outlined in the Board's remand, including the March 2006 treatment note from the Veteran's private podiatrist, the Board finds that the AMC substantially complied with the Board's remand directives as concerning this left hip disorder claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Especially since the two remands of this claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).  Given all that has occurred in developing this claim, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).

As for the March 2012 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issue or issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, during the hearing, to this end, the presiding Veterans Law Judge explained the bases of the prior determinations denying this claim and discussed the elements of the claim that were lacking to substantiate entitlement to this claimed benefit, including the requirement of associating the disability either directly, presumptively or secondarily with the Veteran's service, the latter by way of a service-connected disability.  In addition, this presiding Veterans Law Judge sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might tend to substantiate the claim.  Indeed, in furtherance of this, the Veteran was specifically asked whether he had a supporting statement from his treating podiatrist providing an opinion relating the left hip disorder being claimed to his service-connected bilateral pes planus and/or lower back disability.  He answered that he was seeking to get an opinion from this podiatrist regarding this posited correlation between the left hip disorder and his service-connected disabilities based on conversations he had had with this podiatrist regarding the manner in which the bilateral pes planus impacts his gait and has contributed to his left hip disorder.  Hearing Transcript, 7.  In later testimony, he stated that he believed there was already a statement from his treating podiatrist to this effect in the file and that, if not, he would get a statement from his podiatrist or get a statement from a specialist relating his left hip disorder to his service-connected disabilities.  Hearing Transcript, 8-9.  He closed by saying he would then submit this medical opinion himself in support of his claim, if provided.  This presiding Veterans Law Judge consequently held open the record for 60 additional days to provide the Veteran time to obtain and submit this supporting opinion.  And, as already alluded to, this opinion eventually was obtained, and it was primarily because of this private podiatrist's opinion that the Board reopened the claim.  On balance, however, the VA medical opinions that also have been obtained, including on remand, are more persuasive, so ultimately the Board (like the RO/AMC) is denying this claim on its underlying merits.

The Veteran clearly has been made aware of the type of evidence lacking as concerning his claim.  And, in truth, he has evidenced his actual knowledge of the need for this supporting medical evidence.  Actual knowledge is established by statements or actions by him or his representative demonstrating an awareness of what is necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board resultantly may proceed to adjudicating this claim on its underlying merits based on the existing record.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic (paperless) claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Merits of the Claim

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).



If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In-service notation of a condition does not require medical evidence where the condition is of a type as to which a lay person's observation is competent.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is fact specific (i.e., a case-by-case judgment), based on the specific type of condition being claimed, including in terms of whether it is simple or instead complex).

A rather recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court explicitly rejected the argument that a dictionary definition of "chronic" should be used instead, noting that continuity of symptomatology in § 3.303(b) had no other intent than to afford an alternative route to service connection for specific chronic diseases.  Id.  

At the conclusion of the Veteran's most recent VA examination in April 2015, the examiner listed the pertinent diagnosis as degenerative arthritis of the left hip.  Arthritis is listed as a condition subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Veteran is not alleging, and the evidence does not otherwise suggest, that his left hip disorder (so including especially this arthritis) is directly or even presumptively related to his military service.  Rather, he is contending that his left hip disorder is the result of his service-connected pes planus and the strain that it has put on his body in the years since conclusion of his service.  His claim, then, is predicated entirely on the notion of secondary service connection, and this resultantly is the focus of this decision.  Indeed, his low back disability already has been determined at least partly secondary to his bilateral pes planus, so he is seeking to add the degenerative arthritis in his left hip to this chain link of causation.

According to 38 C.F.R. § 3.310(a) and (b), service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Thus, in order to establish entitlement to service connection for a claimed secondary disorder, there must be competent and credible evidence of a current disability; evidence of a service-connected disability; and competent and credible evidence of a nexus (causation or aggravation) between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v.Brown, 7 Vet. App. 513, 516-7 (1995).

Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999)

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Only if evidence is both competent and credible does it ultimately have probative value.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (pes planus).

Conversely, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competency differs from credibility, and evidence as mentioned must be both competent and credible to ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In this function, the Board may properly consider internal inconsistency, facial plausibility, 

and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Specifically in this case, the Veteran asserts that the pain he experiences in his left hip radiates from his feet.  Furthermore, he contends that his abnormal gait, which is the result of a combination of his bilateral pes planus and myofascial pain syndrome of his low back, has caused his left hip disorder.  

His post-service treatment records from the Atlanta VA Medical Center (VAMC) and Stockbridge Community Based Outpatient Clinic (CBOC) are unremarkable for any complaints of or treatments relating to a left hip disorder until a May 2012 outpatient record from the Stockbridge CBOC, when the Veteran reported experiencing chronic but intermittent hip pain.  He also reported feeling as though his hip "dislocates" at times.  A May 2012 X-ray examination report from the Stockbridge CBOC indicates left hip degenerative joint disease (DJD), i.e., arthritis.  This consequently was the diagnosis (arthritis), although it was considered mild.  Subsequent to the May 2012 X-ray examination report, outpatient records from the Atlanta VAMC and Stockbridge CMOC list left hip arthralgia as one of his active problems and specifically note that he experienced pain on rotation of this hip.

As for private treatment records, the first documentation of a finding related to a left hip disorder is in a July 2003 outpatient record from Dr. K.P., D.P.M., of the Atlanta & Foot Centers of Georgia.  This is the private podiatrist the Board earlier made reference to, including in the Veteran's hearing testimony.  Dr. K.P. stated that "compensation is noted at the knee and the hip with rotational deformities for compensation for the flat feet."  No other mention is made regarding the Veteran's left hip.  Thereafter, in a letter dated in May 2004 and addressed to the RO, Dr. K.P. does not make mention of the Veteran's left hip and instead focuses entirely on his pes planus condition. 

In a June 2004 examination report prepared by a Dr. P.S., the Veteran complained of pain in both feet with stiffness.  He did not make any complaint regarding his left hip.  After physical examination, Dr. P.S. diagnosed bilateral pes planus with hallux valgus and metatasalgia in both feet. 

In a March 2006 examination report prepared by a Dr. R.G., D.P.M., C.W.S., the Veteran complained of pain in both ankles and on the bottom of his feet.  
An X-ray was taken of his feet, and Dr. R.G. diagnosed painful bunion deformity, bilaterally, achilles tendinitis, bilaterally, and subluxation of the talonavicular joint, bilaterally.  In addition, Dr. R.G. opined that "secondary to [the Veteran's] flat feet, this patient may be experiencing severe pain, even in his knees and hips and possibly lower back."  Dr. R.G. provided no further explanation or rationale in support of this opinion.  Subsequently, in an examination report dated in August 2010, the Veteran complained of bilateral ankle pain, and Dr. R.G. diagnosed bunion deformity and sinus tarsitis after physical examination.  Dr. R.G. did not note any problems with the left hip.  The Veteran submitted one additional May 2015 examination report prepared by Dr. R.G., now affiliated with American Foot & Leg Specialists, which also did not note any problems with the left hip. 

The Veteran as mentioned was provided opportunity to testify at a hearing at the RO before the undersigned judge via videoconference in March 2012.  During the hearing the Veteran asserted his belief that his left hip disorder was caused by his bilateral pes planus and/or low back disability.  Specifically, he stated that his own 

personal experience is that the left hip pain radiates from his heels, which he described as thus: 

I have this almost electrical feeling that's running from like the lower extremities to my ankles down and coming all the way up to my shoulders.  And it's like a - the best way I could describe it is like an electrical feeling, but it's evident that the heel area is where it is.  

Hearing Transcript, 4.  As also mentioned previously, the Veteran also stated that his treating podiatrist had discussed with him his belief that the left hip disorder is related to his bilateral pes planus.  When questioned further as to exactly what his treating podiatrist had opined regarding the connection between his left hip disorder and his service-connected disabilities, he stated that his treating podiatrist had "indicated that he does really feel that my hips are related to my feet issues...[t]he hip problems that I incurred are related to my feet...[h]e has said that to me."  Hearing Transcript, 6.  He also related the following as his podiatrist's explanation for how the bilateral pes planus has caused his left hip disorder: 

He said that I have alterations and that when I'm walking, because I don't have the mobility in my ankles to move normally, that I'm putting a lot of pressure on my tendons and on my bones.  So basically I'm walking you know on my bones and I guess I use it to compensate and so I'm having to open my feet when I'm walking and that's what causing a lot of the pain that I have. 

Hearing Transcript, 7. 


Because additional medical comment was needed on these determinative issues of posited causation and aggravation, the Veteran had a VA examination in April 2015 on remand.  The Board clarified that two opinions are required for secondary service connection claims: 

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The VA examiner in the April 2015 report noted the Veteran's May 2012 diagnosis of degenerative arthritis of the left hip.  According to the VA examiner, however, the Veteran had reported having left hip problems for approximately the past 5 years and believing his left hip disorder is due to his back and feet conditions.  But after a comprehensive review of the claims file and the necessary testing and evaluation, the VA examiner ultimately determined that the Veteran's left hip disorder is less likely than not proximately due to or the result of his service-connected conditions.  The VA examiner's rationale pointed out that the Veteran has had severe pes planus and low back problems since the 1990s, but that he did not start complaining of just left hip pain until 2012 or thereabouts.  The VA examiner further explained that it was not possible to determine a baseline level of severity of the Veteran's left hip disorder because there was no documentation of the disorder available in the record.  Finally, this VA examiner opined that, regardless of the lack of an established baseline, it is less likely than not that the Veteran's left hip disorder was aggravated beyond its natural progression by his bilateral pes planus and/or his low back disorder. 

Given certain inadequacies, the VA examiner who had provided that April 2015 opinion was requested to provide an addendum opinion clarifying her rationale, which she did in May 2015.  She reasserted her opinion that the Veteran's left hip disorder is less likely than not proximately due to or the result of his bilateral pes planus or low back disorder.  In further discussion of her underlying rationale, she pointed out that "medical literature does not support DJD of the spine and pes planus as a cause of left hip DJD.  However, literature does support aging, obesity and injury as a cause of DJD."  She acknowledged that a history of injury post service is unknown, but she also indicated the Veteran was first seen for his left hip condition 21 years post service. 

After considering this collective body of evidence, the Board finds that service connection for a left hip disorder is not warranted.  The first point worth mentioning is that there is no indication, much less a credible one, of any sort of left hip injury during the Veteran's service.  So the mere fact that the VA examiner listed prior trauma as one of the most likely causes of the Veteran's current left hip impairment is not reason enough, alone, to associate his current disability referable to this hip to his service.  Indeed, to the contrary, the VA examiner did not associate any such injury to this hip with the Veteran's service.  Moreover, she provided additional sources or causes of this current disability in the way of simple aging and obesity.  Thus, although there certainly is no disputing the Veteran has a left hip disorder, diagnosed as degenerative arthritis, the overall weight of the evidence is against a finding that this condition is proximately due to, the result of, or being aggravated by his service-connected bilateral pes planus and/or low back disorder.  The Board is mindful that Dr. R.G., the Veteran's private podiatrist, in the March 2006 examination report, contrarily opined that the Veteran may be experiencing hip pain secondary to his bilateral pes planus.  However, in the more recent report of the April 2015 VA examination and May 2015 addendum opinion, the VA examiner determined that it is less likely than not that the Veteran's left hip disorder bears any relationship (causation or aggravation) with his bilateral pes planus or low back disorder.  She added that any worsening of the left hip disorder was not above and beyond the condition's natural progression.

Where a probative medical opinion that discounts a Veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion offered by the Veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the VA examiner in the April 2015 VA examination and in the May 2015 addendum are supported by evidence in the Veteran's record as well as a reference to medical literature.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thoroughness and detail of the opinion are also among the factors for assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, not only did the VA examiner consider the fact that 21 years had transpired between the Veteran's separation from service and the first complaints of left hip pain, she referred to the lack of medical literature supporting any connection between left hip degenerative arthritis and bilateral pes planus and/or low back degenerative joint disease (arthritis).  She also provided an alternative etiology for the Veteran's left hip disorder by referring to medical literature finding that he had multiple other risk factors for left hip degenerative arthritis, including obesity, age, and past injury (that latter of which, again, is not shown to have occurred during his service).  

By contrast, the March 2006 opinion from Dr. R.G. does not indicate whether he reviewed the Veteran's claims file or even examined the Veteran's left hip personally.  And while a clinician's review of the claims file is not determinative of the probative weight or value of his/her opinion, including even if relying on the Veteran's self-recounted history, this does have critical importance where, as here, there is suggestion of relevant facts that are not accounted for, especially if considered they would tend to undermine the basis of the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Moreover, although it is not required that a doctor's opinion as to etiology be stated to an absolute certainty, service connection may not be based on resort to mere speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, an opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection.  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of medical certainty).  Dr. R.G.'s opinion, couched as it is in the speculative language "may be experiencing...", has little probative value, especially in light of the fact that it is not supported by any rationale and does not make reference to relevant evidence in the Veteran's claims file, particularly as concerning his history dating back to his service.  So after considering both opinions, the Board finds that the VA compensation examiner's April and May 2015 opinions to warrant the greatest probative weight on the issue at hand (that is, in comparison to Dr. R.G.'s).

The Board additionally has considered the Veteran's lay statements and testimony in support of his claim and accepts that he is competent to report pain as a symptom of his left hip disorder.  See Jandreau, supra; 38 C.F.R. § 3.159(a)(2).  However, he has not demonstrated the necessary knowledge or expertise to comment on the etiology of his left hip disorder in relation to his service-connected bilateral pes planus or low back disorder.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, the Board did indeed nonetheless request a medical nexus opinion on this determinative issue, and it was clearly unfavorable to the claim and, for the reasons and bases discussed, probatively outweighs the private podiatrist's opinion supporting the claim.

To reiterate, when considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See again Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Kahana cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  But, again, attribution of the Veteran's left hip disorder to his service-connected bilateral pes planus and low back disorder by making assertions regarding the impact that an altered gait has on an individual's musculoskeletal system after several years is not the type of simple matter that is readily amenable to mere lay comment as it falls outside the realm of the competence of this type of testimony.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for a left hip disorder, including as secondary to service-connected bilateral pes planus and/or a low back disability, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


